On February 5, 2009, this court indefinitely suspended respondent, Douglas B. Maher, Attorney Registration No. 0024038, last known business address in Barberton, Ohio, from the practice of law pursuant to Gov.Bar R. V(6)(B)(2).
On October 13, 2009, relator, Akron Bar Association, filed a motion requesting this court to issue an order directing respondent to show cause why he should not be found in contempt for failure to comply with this court’s February 5, 2009, order. On December 4, 2009, this court ordered respondent to appear in person before the court on January 12, 2010. Respondent failed to appear before the court on the scheduled date. Upon consideration thereof,
It is ordered that respondent is found in contempt.
It is further ordered that respondent shall serve 20 days in jail and that a warrant be issued for his *1463arrest to the Sheriff of Summit County and to the sheriffs of such other counties as the contemnor may frequent. It is further ordered that 15 days of the time in jail may be purged if respondent cooperates with the Akron Bar Association with regard to the disposition of respondent’s files the bar association has in its possession.
It is further ordered, sua sponte, that the Clerk of the Supreme Court of Ohio is authorized to release to the appropriate law enforcement officials any information contained in the records of the court concerning respondent that is otherwise confidential, including respondent’s Social Security number, for the purpose of facilitating execution of the warrant issued for the arrest of respondent.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
It is further ordered that respondent may not petition for reinstatement until he has paid the board and publication costs, plus interest and collection fees, owed in this ease.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this ease by certified mail to the last known address of respondent.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(2) and that respondent bear the costs of publication.